DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2007000536), in view of Marchiarullo (US Pub 2014/0308179).


Claim 1, Mori teaches a biological fluid separation device adapted to receive a blood sample having a first portion and a second portion (Page 2 and top of page 3 of the attached translation, Fig. 1, vacuum sample collection container), 
the biological fluid separation device comprising: a housing (cylindrical member 5) having an inlet (opening 5a) and an outlet (exit 6b) and a venting plug (path closing member 11, page 8, paragraph (plug body))  
a blood chamber (Fig. 1, interior space A1) having a blood chamber inlet and a blood chamber outlet, 
the blood chamber adapted to receive the blood sample (the interior space would be capable of receiving blood); 
a separated chamber having a chamber outlet (defined by the periphery of 5c); 
a separator (blood separation filter 8) disposed between the blood chamber (A1) and the separated chamber (5c), the separator adapted to trap the first portion in the blood chamber and allow the second portion to pass through the separator into the separated chamber; and 
an outer housing (tubular container 3) removably connectable to the housing (inner housing and outer housing are removable from the other), 
wherein the outer housing contains a first vacuum and the housing contains a second vacuum (page 2, first paragraph, the presence of the vacuum is implicit since the container 1 is a vacuum container), 
wherein, with the housing (5) connected to the outer housing (3), 
the housing (5) is disposed within the outer housing (3), and wherein the first vacuum and the second vacuum are in communication via the venting plug (path 
Mori is silent to the venting plug which allows air to pass therethrough and prevents the second portion of the blood sample from passing therethrough.
Marchiarullo teaches in the related art of biological fluid separation device. [0052] the first outlet port 42 of the blood separation device 10 may include a valve or septum 86 that is transitionable between a closed position and an open position. With the valve or septum 86 in an open position (FIG. 9), the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a blood testing device or a point-of-care testing device 22 (FIG. 7). [0053] In one embodiment, referring to FIGS. 8 and 9, the valve 86 may generally include a transfer channel 90, a bellows or deformable wall member 92, and a septum or barrier 94 having a first barrier wall 96 and a second barrier wall 98. Referring to FIG. 8, the valve 86 is in a closed position to prevent the plasma portion 16 of the blood sample 12 from flowing through the first outlet port 42. In this manner, the plasma portion 16 is sealed within the blood separation device 10. Referring to FIG. 9, the valve 86 is in an open position so that the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a blood testing device or a point-of-care testing device 22 (FIG. 7). [0054] Referring to FIG. 9, with the plasma portion 16 received within the first outlet port 42 of the blood separation device 10, the first outlet port 42 of the blood separation device 10 is then positioned over the receiving port 24 of the point-of-care testing device 22. Pushing down in the direction of arrow B compresses the deformable wall member 92 and opens up the first barrier wall 96 and the second barrier wall 98 of the septum 94 as shown in FIG. 9. With the valve 86 in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the venting plug, as taught by Marchiarullo, with the path closing member, in the device of Mori such that air to pass therethrough and prevents the second portion of the blood sample from passing therethrough and in order to control when a plasma portion of the blood sample is delivered to a blood testing device or a point of care testing device, as taught by Marchiarullo, in [0052]. 

Regarding Claim 2, modified Mori teaches the biological fluid separation device of claim 1, wherein the first portion is a cellular portion, and the second portion is a plasma portion (Mori teaches page 2, paragraph 1).

Regarding Claim 3, modified Mori teaches the biological fluid separation device of claim 2, wherein the first vacuum and the second vacuum draw the blood sample within the housing and draw the plasma portion through the separator into the separated chamber (Mori teaches A flow path closing member that is disposed between the blood separation filter and the second internal space and swells when contacted with plasma or serum separated by the blood separation filter and closes the flow path is further provided. If the separated plasma or serum is accommodated in the second internal space, the flow path is closed by swelling of the flow path closing member due th paragraph on that page).  

Regarding Claim 4, modified Mori teaches the biological fluid separation device of claim 1, wherein the separator comprises a membrane surface having pores (Mori teaches Pores would be found in a filter made of synthetic polymer or inherently in fiber made of glass. Page 10 of the attached translation, 6th paragraph from the top of page).

Regarding Claim 5, modified Mori teaches the biological fluid separation device of claim 1, wherein the separator comprises a track-etched membrane (Mori teaches The blood separation filter used in the present invention is not particularly limited as long as it has a property of moving plasma or serum faster than blood cells. Examples of the material having such properties include fibers made of a synthetic polymer such as polyester, polyethylene, polypropylene, or polyamide. Moreover, glass fiber, porous polymer fiber, etc. are used suitably. Further, fine particles, foams and the like may be used. The blood separation filter may have a property of adsorbing blood components. In this case, the blood separation filter may be subjected to a surface treatment. The surface treatment agent is not particularly limited, but is a polyether-based or silicon-based lubricant, a hydrophilic polymer such as polyvinyl alcohol or polyvinylpyrrolidone, a natural hydrophilic polymer, a polymer surfactant. Etc. The surface of the blood st paragraph (blood separation filter). The membrane is capable of being track-etched for example by plasma treatment or an oxidizing agent as taught by Mori).  


Regarding Claim 6, modified Mori teaches the biological fluid separation device of claim 1, further comprising a closure covering the inlet, and22WO 2018/226994PCT/US2018/036511 wherein, with the housing connected to the outer housing, the closure seals the open end of the housing (Mori teaches A plug 7 is attached to the opening 3a of the tubular container 3 so as to hermetically seal the inside. The plug body 7 has a large-diameter portion 7a, a medium-diameter portion 7b, and a small-diameter portion 7c that are gripping portions.)

Regarding Claim 7, modified Mori teaches the biological fluid separation device of claim 1, wherein the inlet of the housing is at a first end and the outlet of the housing is at an opposite second end (Mori teaches Fig. 1 for inlet and outlet at opposite ends).  

Regarding Claim 8, modified Mori teaches the biological fluid separation device of claim 1, further comprising a plasma collection channel between the chamber outlet and the outlet of the housing (Mori teaches the fluidic path between A1 and 11a flow path blocking member).  

Claim 9, modified Mori teaches the biological fluid separation device of claim 8, wherein the plasma collection channel has a serpentine shape.  
Regarding serpentine shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the plasma collection channel in the device of modified Mori to be a serpentine shape, in order to allow for a particular flow pattern.

Regarding Claim 10, Mori teaches the biological fluid separation device of claim 1.
Mori is silent to further comprising a dispenser assembly comprising: a cap covering the outlet and including the venting plug and a deformable portion transitionable between an initial position in which the second portion is contained within the separated chamber and a deformed position in which a portion of the second portion is expelled from the separated chamber.  
Marchiarullo teaches in the related art of biological fluid separation device. [0052] the first outlet port 42 of the blood separation device 10 may include a valve or septum 86 that is transitionable between a closed position and an open position. With the valve or septum 86 in an open position (FIG. 9), the plasma portion 16 of the blood 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a dispenser assembly with a cap covering the outlet and including the venting plug and a deformable portion transitionable between an initial position in which the second portion is contained within the separated chamber and a deformed position in which a portion of the second portion 
	
Regarding Claim 11, modified Mori teaches the biological fluid separation device of claim 10, wherein, with the cap removed from the outlet, and the deformable portion transitioned to the deformed position, a portion of the second portion is expelled from the biological fluid separation device. (Marchiarullo teaches [0052] As discussed above, the first outlet port 42 of the blood separation device 10 may include a valve or septum 86 that is transitionable between a closed position and an open position. With the valve or septum 86 in an open position (FIG. 9), the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a blood testing device or a point-of-care testing device 22 (FIG. 7). [0053] In one embodiment, referring to FIGS. 8 and 9, the valve 86 may generally include a transfer channel 90, a bellows or deformable wall member 92, and a septum or barrier 94 having a first barrier wall 96 and a second barrier wall 98. Referring to FIG. 8, the valve 86 is in a closed position to prevent the plasma portion 16 of the blood sample 12 from flowing through the first outlet port 42. In this manner, the plasma portion 16 is sealed within the blood separation device 10. Referring to FIG. 9, the valve 86 is in an open position so that the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a blood testing device or a point-of-care testing device 22 (FIG. 7). [0054] Referring to FIG. 9, with the plasma portion 16 received within the first outlet port 42 of the blood separation device 10, the 
 
Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (US Pub 2006/0029923), in view of Marchiarullo (US Pub 2014/0308179).

Regarding Claim 13, Togawa teaches a biological fluid separation device adapted to receive a blood sample having a cellular portion and a plasma portion [0001], Fig. 9 – blood testing container 51, [0083], [0084], claim 9), 
the biological fluid separation device (container 51) comprising: an inner housing having an inlet and an outlet (cylindrical member 53, opening 53a and projection 53b);  
23WO 2018/226994PCT/US2018/036511	a blood chamber (blood accommodation part 56) having a blood chamber inlet and a blood chamber outlet, the blood chamber receives the blood sample; 
a plasma chamber (plasma or serum retaining part 53c) having a plasma chamber outlet; 
a separator (filter members 23-25) disposed between the blood chamber (56) and the plasma chamber (53c), the separator adapted to trap the cellular portion in the 
venting plug ([0060] a plug member 6 is attached to the opening of the upper end of the cylindrical member 3. This provides hermetical sealing of the opening of the upper end of the cylindrical member 3. The plug may be press-fitted into the opening, and in that case, the plug may be formed of a normal plug made of rubber, elastomer, or the like. However, the plug in the first to third inventions is not limited to a plug having a shape that is press-fitted into the opening as long as the above-mentioned opening is hermetically sealed)
an outer housing (outer tube 52) removably connectable to the inner housing (53), wherein, with the inner housing (53) connected to the outer housing, the inner housing is disposed within the outer housing (52) , and 
wherein a vacuum is defined by at least one of the inner housing and the outer housing to draw the plasma portion of the blood sample through the separator ([0083], [0101] see also vacuum sample collection container 2 which would define a vacuum).  
Mori is silent to the venting plug which allows air to pass therethrough and prevents the second portion of the blood sample from passing therethrough.
Marchiarullo teaches in the related art of biological fluid separation device. [0052] the first outlet port 42 of the blood separation device 10 may include a valve or septum 86 that is transitionable between a closed position and an open position. With the valve or septum 86 in an open position (FIG. 9), the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a blood testing device or a point-of-care testing device 22 (FIG. 7). [0053] In one embodiment, referring to FIGS. 8 and 9, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a venting plug, as taught by Marchiarullo, to the device of Togawa such that air to pass therethrough and prevents the second portion of the blood sample from passing therethrough and in order to control when a plasma portion of the blood sample is delivered to a blood testing device or a point of care testing device, as taught by Marchiarullo, in [0052]. 

Claim 14, modified Togawa teaches the biological fluid separation device of claim 13, further comprising a biological fluid separation device connector removably connectable to a connector of a blood collection tube (Togawa teaches Fig. 7 [0080] In the blood testing system 41, an injection needle 45 is attached to the outlet port 43b of the filter holder 43. And the needle end of the injection needle 45 pierces a plug member 47 attached to a plasma or serum storage container 46. The plug member 47 is made of an elastic material and attached so as to hermetically seal the upper end opening of the storage container 46.).  

Regarding Claim 15, modified Togawa teaches the biological fluid separation device of claim 13, wherein the outer housing comprises an evacuated tube (Togawa teaches Fig. 9, [0083] The internal space of the blood testing container 51 is depressurized, and the openings 52a and 53a of the outer tuber 52 and the cylindrical member 53 are hermetically sealed by a plug member 54.).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2007000536), in view of Marchiarullo (US Pub 2014/0308179), and further in view of Kayyem (US Pub 2016/0129437).
Regarding Claim 12, Mori teaches the biological fluid separation device of claim 1.
Mori is silent to further comprising a diagnostic assembly comprising: a diagnostic interface in communication with the chamber outlet of the separated chamber; and a sensor for testing the second portion.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a diagnostic assembly a diagnostic interface in communication with the chamber outlet of the separated chamber; and a sensor for testing the second portion, as taught by Kayyem, in the device of Mori, in order to allow the device to be used for point-of-care diagnostics, as taught by Kayyem in [0004]. 

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (US Pub 2006/0029923), in view of Schoendorfer (WO 87/01048), and further in view of Marchiarullo (US Pub 2014/0308179).

Regarding Claim 16, Togawa teaches a biological fluid separation device adapted to receive a blood sample having a cellular portion and a plasma portion (blood testing container 51), 
the biological fluid separation device (blood testing container 51) comprising: 

an inner housing within the outer housing (a cylindrical member 53 inserted into the outer tube 52), 
the inner housing comprising: a blood chamber having a blood chamber inlet and a blood chamber outlet ([0083]The cylindrical member 53 has a cylindrical shape and has an opening 53a at its upper end. At a lower end of the cylindrical member 53 is provided a downward projection 53b which detachably fixed to the cylindrical member 53.), 
the blood chamber receives the blood sample, the blood chamber outlet in fluid communication with a portion of the interior of the outer housing (the outlet extends in the serum storage part 57 which is in the interior of the outer tube 52); 
a plasma chamber having a plasma chamber outlet ([0083] Additionally, below the second filter member 24 is formed a plasma or serum retaining part 53c for retaining filtrated plasma or serum. The plasma collection channel would be a path extending from the outlet through the interior of the outer housing); 
a separator disposed between the blood chamber and the plasma chamber, the separator adapted to trap the cellular portion in the blood chamber and allow the plasma portion to pass through the separator into the plasma chamber (first filter member 23); and 
venting plug ([0060] a plug member 6 is attached to the opening of the upper end of the cylindrical member 3. This provides hermetical sealing of the opening of the 
While Togawa teaches [0084]  Then plasma or serum obtained by filtration flows down to a plasma or serum storage part 57 provided below via the plasma or serum retaining part 53c, Togawa is silent to a dispenser unit removably connectable to the outer housing and a plasma collection channel extending from the plasma chamber outlet into the dispenser unit.
Schoendorfer teaches a diagnostic plasma filter dispenser in the Abstract. In Figs. 2 and 3, a disposable fluid fractionation container 20 in accordance with the invention includes a generally cylindrical or tubular outer side wall 21 which is closed at a top end by a rubber stopper 22 and at the bottom end by a semi-spherical section 23 which joins a fracture tip 24 to the cylindrical outer wall 21 to close an outlet at the bottom of container 20. The frangible fracture tip 24 has a generally cylindrical outer wall 25 and a lower closure end (dispensing aperture) 26. The upper end of the fracture tip 24 communicates with the interior of the outer container wall 21. Acircumferentially extending groove 27 defines a weakness in the outer wall 25 of fracture tip 24 so that a combined twisting and pulling action upon the lower closure end 26 will cause the fracture tip to break along the circumferential groove 27 and in effect selectively open the closed bottom end of container 20 to permit fluid within container 20 to be dispensed. Page 7, lines 7-24. With the lower closure end 26 of the fracture tip 24 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a dispensing aperture in the outer tube and a sample dish for analysis (a dispenser unit removably connectable to the outer housing such that the plasma collection channel extending from the plasma chamber outlet into the dispenser unit), as taught by Schoendorfer, in the device of Togawa, in order to allow for collecting and dispensing blood samples, as taught by Schoendorfer, in the Abstract.
Modified Togawa is silent to the venting plug which allows air to pass therethrough and prevents the second portion of the blood sample from passing therethrough.
Marchiarullo teaches in the related art of biological fluid separation device. [0052] the first outlet port 42 of the blood separation device 10 may include a valve or septum 86 that is transitionable between a closed position and an open position. With the valve or septum 86 in an open position (FIG. 9), the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a blood testing device or a point-of-care testing device 22 (FIG. 7). [0053] In one embodiment, referring to FIGS. 8 and 9, the valve 86 may generally include a transfer channel 90, a bellows or deformable wall member 92, and a septum or barrier 94 having a first barrier wall 96 and a second barrier wall 98. Referring to FIG. 8, the valve 86 is in a closed position to prevent the plasma portion 16 of the blood sample 12 from flowing through the first outlet port 42. In this manner, the plasma portion 16 is sealed within the blood separation device 10. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the venting plug, as taught by Marchiarullo, with the plug, in the device of modified Togawa such that air to pass therethrough and prevents the second portion of the blood sample from passing therethrough and in order to control when a plasma portion of the blood sample is delivered to a blood testing device or a point of care testing device, as taught by Marchiarullo, in [0052]. 

Regarding Claim 17, modified Togawa teaches the biological fluid separation device of claim 16, further comprising a stopper sized relative to the interior of the outer housing to provide sealing engagement with the sidewall of the outer housing.  



Regarding Claim 19, modified Togawa teaches the biological fluid separation device of claim 16, wherein, with the dispenser unit disconnected from the outer housing, the plasma portion is contained within the dispenser unit (Togawa teaches in Fig. 8, filter holder 43 contains the plasma portion. [0079] To a tip end 42a of the syringe 42, an inlet port 43a of the filter holder 43 is connected in a liquid-tight manner. The filter holder would be removed from the bottom of the syringe 42 and the dispenser unit would be disconnected from the outer housing).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Togawa (US Pub 2006/0029923), in view of Schoendorfer (WO 87/01048), Marchiarullo (US Pub 2014/0308179), and further in view of Heffernan (US Patent 4,187,861).
Regarding Claim 18, modified Togawa teaches the biological fluid separation device of claim 17.
Modified Togawa is silent to the stopper divides the interior of the outer housing into a first sealed portion and a second portion.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a stopper, as taught by Heffernan, to the interior of the outer housing in the device of modified Togawa in order to create a vacuum in the interior, as taught by Heffernan, in Col. 4, line 42.
	
Response to Arguments
Applicant’s arguments filed on 1/4/22 with respect to claim(s) rejected under 102 and 103 have been considered but are moot because a new ground of rejection is applied. 

First, Applicant argues on page 8 that Mori provides that the hole is connected to the hollow channel of the outlet and after the plasma or serum passes through the blood stop filter the plasma or serum passes through the hollow channel of the outlet through the recess and is accommodated in the second internal space. 
In response, the Examiner notes on page 8 of their remarks, applicants’ argue that Mori does not teach the venting plug which allows air to pass therethrough and prevents the second portion or plasma portion of the blood sample from passing therethrough.  The examiner respectfully disagrees.  In response to applicants’ arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that Mori is modified with Marchiarullo to teach the claimed features (see the rejection above). The plug was interpreted as a plug. The amended limitation in the independent claims 1, 13, and 16 indicate that the venting plug is acting as a valve where it functions in an opened position and a closed position. The secondary reference previously applied in claim 10 is now applied to claims 1, 13, and 16 as a secondary reference to modify the venting plug such that it allows the two conditions of passing air and preventing blood portion. Therefore, the claims remain rejected. Applicant may specify the two states of the venting plug instead of the limitation “which allows” and where the venting plug is arranged.
Applicants’ argue on page 9 of their remarks that Marchiarullo does not teach the venting plug which allows air to pass therethrough and prevents the second portion or plasma portion of the blood sample from passing therethrough.  The examiner respectfully disagrees. Marchiarullo teaches [0053] In one embodiment, referring to FIGS. 8 and 9, the valve 86 may generally include a transfer channel 90, a bellows or deformable wall member 92, and a septum or barrier 94 having a first barrier wall 96 and a second barrier wall 98. Referring to FIG. 8, the valve 86 is in a closed position to prevent the plasma portion 16 of the blood sample 12 from flowing through the first outlet port 42. In this manner, the plasma portion 16 is sealed within the blood separation device 10. Referring to FIG. 9, the valve 86 is in an open position so that the plasma portion 16 of the blood sample 12 may flow through the first outlet port 42 to a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798